UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4093



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


DEANGELO SYLVESTER RIVERS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:07-cr-00304-DCN-1)


Submitted:   January 28, 2009              Decided:   February 9, 2009


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Mary Gordon Baker, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. Kevin F. McDonald, Acting United
States Attorney, John C. Duane, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Deangelo Sylvester Rivers pled guilty to possessing a

firearm and ammunition after being convicted of a felony, in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) and (e) (2006).

Rivers was found to be an armed career criminal under 18 U.S.C.

§ 924(e) (2006) and U.S. Sentencing Guidelines Manual (“USSG”)

§ 4B1.1, and was sentenced to 188 months in prison.

            Pursuant to USSG § 4B1.4(a), an individual subject to an

enhanced sentence under 18 U.S.C. § 924(e) is an armed career

criminal.     Section    924(e)   provides   that     persons    who   violate

§ 922(g) and have three previous convictions for either a violent

felony or a serious drug offense committed on different occasions,

will be subject to no less than fifteen years in prison.

            Rivers contends that the district court erred when it

found by a preponderance of the evidence that he had three violent

offenses qualifying as predicate offenses, thereby subjecting him

to enhanced penalties as an armed career criminal.              Specifically,

Rivers argues that one state conviction for burglary in the third

degree and one state conviction for failure to stop for a blue

light were improperly found to be offenses that fall into the

category of “violent” offenses for purposes of § 924(e).

            Burglary    is   specifically    listed     in   the    statutory

definition of § 924(e)(2)(B)(ii) as a violent felony. In Taylor v.

United States, 495 U.S. 575, 598-99 (1990), the Supreme Court held


                                   - 2 -
that “burglary,” for purposes of § 924(e), is limited to “generic”

burglary, that is, the “unlawful or unprivileged entry into, or

remaining in, a building or structure with intent to commit a

crime.”    When the issue is contested, and the district court must

determine whether a prior conviction constitutes a violent felony,

the court must “look only to the fact of conviction and the

statutory definition of the prior offense.”          Id. at 602.    Taylor

held that a court normally may look only to the fact of the

conviction and the statutory definition, but because some states

define burglary broadly, to include entry into boats and cars, the

district   court   in   such   cases   was   authorized   to   examine   the

indictment or information and the jury instructions to determine

whether the defendant was charged with entry of a building and the

jury had to so find in order to convict.       Shepard v. United States,

544 U.S. 12, 16-17 (2005).

           South Carolina law defines a “building” for purposes of

the burglary statutes, S.C. §§ 16-11-311 to 16-11-313, as “any

structure, vehicle, watercraft, or aircraft.” S.C. Code Ann. § 16-

11-310(1) (1976 & Supp. 2007).          Because South Carolina broadly

defines burglary, the district court needed to look to prior

charging documents.      Here, Rivers argues that a conviction for

burglary in the third degree, pursuant to S.C. Code Ann. § 16-11-

313, is not “generic burglary” as required by § 924(e), and that

the district court improperly looked to the indictment and an


                                  - 3 -
affidavit for the arrest warrant in its determination that the

burglary was of an actual building or structure.                      The district

court first looked to the burglary indictment, which stated that

Rivers   did    “willfully,      unlawfully,        and   feloniously       enter   the

building of Lukes Kawasaki, located at 7001 Rivers Avenue, North

Charleston, South Carolina.”*           Because the plain language of the

indictment clearly sets forth that Rivers burglarized a physical

structure with a defined street address, that is, a building, we

conclude the district court properly found that Rivers’ prior

conviction      for   burglary    in   the    third       degree   qualified    as   a

predicate      offense   for   purposes      of     the   armed    career    offender

statute.

            Next, Rivers argues that the district court improperly

found that his prior conviction for failing to stop for a blue

light qualifies as a violent felony for § 924(e).

            While this appeal was pending, we reexamined our decision

in United States v. James, 337 F.3d 387 (4th Cir. 2003), and

determined its holding — that a failure to stop for a blue light

conviction is a violent felony — does not survive the Supreme

Court’s decision Begay v. United States, 128 S. Ct. 1581 (2008).

See United States v. Roseboro,               F.3d     , 2009 WL 19136 (4th Cir.



     *
      While the indictment charged Rivers with burglary in the
second degree, in violation of S.C. § 16-11-312, Rivers
subsequently pled to third-degree burglary. This does not affect
the type of “building” Rivers burglarized.

                                       - 4 -
Jan. 5, 2009).           Instead, we concluded that the South Carolina

statute was “categorically overbroad” because it allowed conviction

for    both    intentional       and    unintentional      conduct.         Id.    at   *8.

Because       it   was   not   clear    from   the    record     on    appeal     whether

Roseboro’s         convictions    for    failure     to   stop   for    a   blue    light

involved intentional or unintentional conduct, we found that remand

was appropriate “to allow for the district court to consult such

additional materials as may be appropriate . . . and determine from

those materials whether these convictions involved intentional

violations of [the statute].”              Id.     We directed that:          “[I]n the

event the consultation of these additional materials establishes

Roseboro’s convictions involved intentional violations of [the

statute], the district court would be free to conclude that the

convictions are violent felonies under § 924(e)(2)(B)(ii).”                             Id.

We reaffirmed that even post-Begay, “[t]he intentional act of

disobeying a law enforcement officer by refusing to stop for his

blue    light       signal,    without     justification,        is    inherently       an

aggressive and violent act, and therefore, a violent felony under

the ACCA.”         Id.

               As in Roseboro, it is unclear from the record in this

appeal whether Rivers’ 2001 conviction for failure to stop for a

blue light involved intentional conduct.                   Accordingly, we vacate

the district court’s judgment and remand for further proceedings in

accordance with this court’s directives in Roseboro.


                                          - 5 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                             VACATED AND REMANDED




                              - 6 -